Citation Nr: 1619040	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  11-07 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for disability of the skin of the feet, to include tinea pedis (jungle rot).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to March 1970, with service in the Republic of Vietnam.  He was awarded, inter alia, the Combat Infantry Badge (CIB) and a Purple Heart.  He also had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) decisions in September 2007 and in February 2008 that declined to reopen a claim for entitlement to service connection for a bilateral foot disability.  In December 2013, the Board reopened and remanded the Veteran's claim for further development.  The Board also remanded the Veteran's claim in June 2014 and November 2015.  

The Veteran testified at a January 2013 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

When this matter was last before the Board, the claim on appeal was characterized broadly to include any foot disability that the Veteran may have had, including tinea pedis.  Following the Board's ordered development, and given the assessment of plantar fasciitis, an orthopedic disability, the Board has re-characterized the matter as two separate issues for the sake of clarity and efficiency.  

The issues of entitlement to service connection for disability of the skin of the feet, to include tinea pedis (jungle rot) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Bilateral plantar fasciitis was not shown in service or for many years thereafter, and has not been shown to be related to a disease, injury, or event of service origin.  service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter dated in June 2007.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and history.  The VLJ particularly suggested that evidence relating to a relationship between the condition and service would assist in substantiating the claim.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his plantar fasciitis, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  Despite any shortcomings identified by the Board in any VA examination, over all the examination reports provide sufficient information such that the Board can render an informed determination.  The most recent examination specifically consideres the Veteran's lay reports.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).
VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 (1996).

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has bilateral plantar fasciitis, claimed as pain and swelling in the feet, attributable to service.  He relates a history of pain in the feet in and since service, and that he did not seek any treatment during service.  As noted above, the Veteran served in Vietnam and participated in combat.  As such, his statements are accepted as a factual basis for the present determination.

The Veteran's service treatment records corresponding to his time in Vietnam document no complaints regarding the feet, or any assessment of plantar fasciitis.  At separation, the Veteran complained of foot trouble, but clinical examination of the feet was normal.  See March 1970 reports of medical history and medical examination.  
August 1980 service treatment records related to the Veteran's National Guard service document complaints of foot pain and blistering.  An abrasion of the foot was assessed and the Veteran was issued new boots.  

On periodic examination in May 1982 the Veteran denied foot trouble, and clinical examination of the feet was normal.  See May 1982 reports of medical history and examination.  Likewise, clinical examination was normal regarding the feet on several subsequent periodic National Guard examinations, and the Veteran denied a history of foot trouble.

VA medical records dated in February 2002 document the Veteran's complaints of burning and painful feet for 3 months.  The Veteran was apparently prescribed an ointment.

An August 2007 private record from G.V.P., DPM reflects that the Veteran presented as a new patient at that time, with complaints regarding the feet .  The Veteran advised that he had been advised that his feet had circulatory problems.  Bilateral plantar fasciitis was assessed and treated at this time.  He related a history of symptoms dating back 2 years.  

In support of his claim, the Veteran submitted an August 2010 opinion from a podiatrist, D.S. DPM.  The podiatrist noted a history of arthralgia and arthritis, and related the Veteran's disorders to his Vietnam service, particularly "spending one year in a wet environment."  

In furtherance of attempting to substantiate the claim, the Veteran was afforded a VA examination February 2014, at which time plantar fasciitis was assessed.  The Veteran related an onset of foot problems in Vietnam, described as a gradual onset of dorsal foot pain.  The Veteran related a history of continually wet boots in service, and denied any history of treatment in service.  Following examination and review of the claims file, the examiner concluded that it was less likely than not that plantar fasciitis was incurred in or caused by service.  The examiner explained: 

STR's show one note with illegible date [August 1980] documenting a right foot complaint assessed as blister and abrasion.  He reported unspecified foot problems on report of medical history of 2/4/1970.  On several other report of medical history dating as late as 5/6/1982, he denied any foot complaints.  There is no evidence for any chronic, ongoing problems, injuries, or complaints during active duty.

In November 2015, the Board remanded the matter to obtain an opinion to have the examiner address the Veteran's lay contentions.  Examination in February 2016 resulted in an assessment of bilateral plantar fasciitis, but no other foot disability.  The examiner reiterated his February 2014 opinion, adding that:

The Veteran is 67 years old.  His mild plantar fasciitis is likely due to typical senescent wear and tear over time since discharge.  The lay evidence does not offset the denial of foot problems in 1982, 11 years after discharge and more than sufficient time for a chronic foot problem related to service to have manifested.

The Veteran claims that he has had foot pain in and since his service in Vietnam.  Given his combat service, it is taken as fact that he had foot pain in service.  However, despite his assertions of continuous symptoms following service, clinical records following his service in Vietnam document that he denied foot problems, but for an instance of blistering resulting from poorly fitting boots.  Moreover, in August 2007 the Veteran related a history of foot symptoms dating back only 2 years, i.e. to approximately August 2005.  The Veteran's assertions of continuing symptomatology since service are contradicted by contemporaneous clinical evidence; thus, his reports lack credibility.  As is true with any piece of evidence, the credibility and weight to be attached to this evidence are within the province of the Board as adjudicators.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

Other than the Veteran's lay reports of continuing symptomatology, the only evidence in support of the claim is the August 2010 podiatry opinion that purports to link plantar fasciitis to the Veteran's Vietnam service.  Resolution of this claim thus largely depends on the weight to be afforded this opinion, vis a vis the VA examiner's opinions.  

Entitlement to service connection for plantar fasciitis is denied.  The Board acknowledges that the August 2010 private opinion links the Veteran's disability to his Vietnam service.  However, that opinion was not rendered based upon a review of pertinent service records, which notably contradict the Veteran's reports of foot problems following his Vietnam service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account is of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993).   However, VA may not disregard a favorable medical opinion solely on the rationale it was based on a history given by the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Otherwise, VA examinations in February 2014 and February 2016, which were based upon a full review of the claims file and service records, resulted in negative etiological opinions, with the examiner attributing plantar fasciitis to aging, despite the Veteran's lay observations.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board has done so and finds that the preponderance of the evidence is against the claim of service connection for bilateral plantar fasciitis.  Accordingly, the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.


REMAND

In accordance with the Board's remand diretives the Veteran was afforded another VA examination in February 2016.  That examination resulted in an assessment of bilateral plantar fasciitis, but no other foot disability, notwithstanding the indication of various foot disabilities, including of the skin of the feet, during the present claim and appeal.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

The examination and opinion require supplementation.  The examiner failed to address whether any bilateral foot disability (other than plantar fasciitis) was present at any point during the present claim, i.e. April 2007 to present, and whether the same was attributable to service.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  The examiner addressed only plantar fasciitis, and, as noted above, various other diagnoses have been made regarding the feet.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a podiatrist to address the etiology of any bilateral foot disability other than plantar fasciitis present at any time during the course of the present claim and appeal, i.e since April 2007 to present.  

The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to the Veteran's lay assertions and the pertinent medical evidence.

The examiner must provide an opinion addressing the following:

Whether it at least as likely as not (i.e., probability of 50 percent or more) that any bilateral foot disability present during the appeal period (dating to approximately April 2007), to include tinea pedis (jungle rot), either had its onset in active service, or is the result of disease or injury incurred or aggravated during active service - specifically, to include during his combat service in Vietnam and the constant wetness of his feet and boots, as reported by the Veteran.

Although review of the entire claims folder is required, the examiner's attention is invited to a December 2010 statement from a private podiatrist, Dr. S., which stated that the Veteran "should qualify for maximum benefits allowed due to him spending one year in a wet environment in the Vietnam which has caused Chronic Tinea Pedis and Arthralgia."  Attention is also invited to the Veteran's report that his feet have hurt since his military service.  See February 2014 VA Examination Report (stating that the "Veteran dates onset of foot problems to his service in Vietnam.  He states that he had the gradual onset of bilateral dorsal foot pain in service which he attributes to having only one pair of boots which were continually wet ... His feet have hurt ever since").

The examiner should reconcile any opinion with the service treatment records and National Guard records (described above); any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  In this regard, the Board has accepted pursuant to 38 U.S.C.A. § 1154(b) (West 2014) the Veteran's lay statements as sufficient to establish an in-service injury with respect to his feet.  The examiner must do so as well.

A full and complete rationale for any opinion expressed is required.  The examiner must address the allegations in the lay evidence of record in light of the fact that lay testimony can be sufficient to establish a nexus.

The Veteran's claims file, to include a complete copy of this remand must be made available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After completing the requested action, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


